2018 IL App (1st) 170732
                                           No. 1-17-0732
                                  Opinion filed December 26, 2018
                       Modified Upon Denial of Rehearing filed February 19, 2019

                                                                                      Second Division


                                                 IN THE

                                     APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

                                                          )
     JEFFREY JOHNSON, ROBERT ORLICH,                      )      Appeal from the Circuit Court
     TERRY T. WHITE, FRANK T. LOWERY, and                 )      of Cook County.
     MUNICIPAL EMPLOYEES SOCIETY, as                      )
     Associational Representatives for Its Members,       )
                                                          )
            Plaintiffs-Appellants,                        )
                                                          )
            v.                                            )
                                                          )      No. 14 CH 20668
     THE MUNICIPAL EMPLOYEES’, OFFICERS’,                 )
     & OFFICIALS’ ANNUITY & BENEFIT FUND                  )
     OF CHICAGO and THE LABORERS’ &                       )
     RETIREMENT BOARD EMPLOYEES’                          )
     ANNUITY & BENEFIT FUND OF CHICAGO,                   )
                                                          )      The Honorable
                                                          )      Rodolfo Garcia,
            Defendants-Appellees.                                Judge, presiding.
                                                          )


        JUSTICE HYMAN delivered the judgment of the court, with opinion.
        Presiding Justice Mason and Justice Lavin concurred in the judgment and opinion.

                                                  OPINION

¶1          After the Illinois Supreme Court ruled that Illinois Pension Code amendments violated

     our constitution’s pension protection clause, plaintiffs’ counsel in one of the consolidated cases

     petitioned for attorneys’ fees. The firm sought over $200,000 under the Illinois Civil Rights Act
     1-17-0732


     and an additional $750,000 from a “common fund.” The trial court denied the fee petition in its

     entirety as impermissible under the Illinois Pension Code. We agree and affirm.

¶2                                               Background

¶3          As summarized in Jones v. Municipal Employees’ Annuity & Benefit Fund, 2016 IL
119618, Illinois has established public pension systems for public employees of the City of

     Chicago, including the Municipal Employees’, Officers’, and Officials’ Annuity and Benefit

     Fund (MEABF) (40 ILCS 5/8-101 et seq. (West 2012)), and the Laborers’ and Retirement Board

     Employees’ Annuity and Benefit Fund (LABF) (40 ILCS 5/11-101 et seq. (West 2012)). Jones,

     2016 IL 119618, ¶ 3. The benefits under MEABF and LABF come from three sources: the City,

     the employees, and investment returns. Id. ¶ 6. Historically, the public pensions have been

     underfunded. Id. ¶ 7. Uncertainty associated with deficiencies led to the adoption of the pension

     protection clause in the Illinois Constitution (Ill. Const. 1970, art. XIII, § 5). Actuarial valuation

     of the funds continued to show serious shortfalls, however. Jones, 2016 IL 119618, ¶ 10.

¶4          The General Assembly adopted legislative strategies to deal with some of the

     underfunded pensions. Public Act 98-641, passed in 2014, consisted of a comprehensive set of

     provisions designed to reduce annuity benefits for MEABF and LABF members. Id. ¶ 18.

¶5          After Public Act 98-641 became law,                 MEABF participants challenged its

     constitutionality and sought to enjoin enforcement: Jones v. MEABF, No. 2014-CH-20027 (Cir.

     Ct. Cook County), and Johnson v. MEABF, No. 2014-CH-20668 (Cir. Ct. Cook County). Both

     complaints sought a declaration that Public Act 98-641 violated the pension protection clause by

     diminishing pension benefits of the fund’s participants.




                                                      -2-
     1-17-0732


¶6          The Jones v. MEABF plaintiffs included 14 individual participants in the MEABF,

     including current employees and retirees receiving an annuity, and four labor unions whose

     members participated in the MEABF. The defendants included MEABF and its board of trustees.

     The law firm of Freeborn & Peters LLP represented the plaintiffs. Ten days later, Krislov &

     Associates, Ltd. filed the Johnson v. MEABF lawsuit on behalf of one current participant in the

     MEABF, three retired participants receiving annuities from the LABF, and the Municipal

     Employees Society of Chicago. The defendants included MEABF and LABF. The City of

     Chicago and the State intervened, and the cases were consolidated. Ultimately, the parties filed

     cross-motions for summary judgment, with the State adopting the City’s motion.

¶7          The trial court declared that Public Act 98-641, by reducing the value of annual annuity

     increases, violated the constitution’s pension protection clause. The City, the State, MEABF, and

     LABF appealed directly to the Illinois Supreme Court under Rule 302(a). Ill. S. Ct. R. 302(a)

     (eff. Oct. 4, 2011). In March 2016, the supreme court affirmed, declaring the entire statute

     unconstitutional. Jones, 2016 IL 119618, ¶ 61.

¶8          Krislov, the Johnson v. MEABF plaintiffs’ counsel, petitioned for attorneys’ fees against

     the City, MEABF, and LABF under the Civil Rights Act (740 ILCS 23/5(c) (West 2016)) in the

     amount of $219,041 representing the firm’s statutory lodestar fee. In addition, under a common

     fund theory, Krislov sought an additional $750,000 from the 3% annual annuity increase for plan

     members.

¶9          Deciding as a matter of law that attorneys’ fees were not available under either approach,

     the trial court denied with prejudice Krislov’s petition, as well as a motion for class certification

     and a motion to compel production of his opponents’ time records. Krislov requests that we


                                                      -3-
       1-17-0732


       reverse and remand with directions to award an appropriate fee, considering both statutory

       lodestar and common fund sources. Krislov also requests we order production of the time records

       and certification of a class for purposes of applying the common fund doctrine.

¶ 10                                          Standard of Review

¶ 11          This appeal presents a matter of statutory interpretation, a question of law, which we

       review de novo. Klaine v. Southern Illinois Hospital Services, 2016 IL 118217, ¶ 13.

¶ 12                                                Analysis

¶ 13                                            Fee Entitlement

¶ 14          The Illinois Civil Rights Act of 2003 prohibits discrimination based on a person’s race,

       color, national origin, or gender. 740 ILCS 23/5(a) (West 2016). Subsection (b) empowers an

       aggrieved party to bring a civil lawsuit in federal district or state circuit court “against the

       offending unit of government.” Id. § 5(b). Together, subsections 5(a) and 5(b) create a state

       statutory cause of action for a claim of discrimination based on a suspect class.

¶ 15          The Act includes a provision for attorneys’ fees: “Upon motion, a court shall award

       reasonable attorneys’ fees and costs, including expert witness fees and other litigation expenses,

       to a plaintiff who is a prevailing party in any action brought: (1) pursuant to subsection (b); or

       (2) to enforce a right arising under the Illinois Constitution.” Id. § 5(c). This language recognizes

       attorneys’ fees when a prevailing party successfully brings a discrimination claim on statutory or

       constitutional grounds. Thomann v. Department of State Police, 2016 IL App (4th) 150936, ¶ 30.

¶ 16          The trial court denied attorneys’ fees because the issues raised by the lawsuits have no

       relation or connection to the Civil Rights Act. We agree.




                                                       -4-
       1-17-0732


¶ 17           Krislov argues Grey v. Hasbrouck, 2015 IL App (1st) 130267, controls. Grey has no

       bearing. Grey involved whether the doctrine of sovereign immunity barred attorneys’ fees.

       Id. ¶ 1. In Grey, unlike here, the claim, which involved transgender individuals, fell squarely

       within section 5(a). Id. ¶¶ 2-3, 20.

¶ 18           We also reject Krislov’s quarrel with Thomann, 2016 IL App (4th) 150936. Krislov

       criticizes Thomann’s narrow interpretation of section 5(c) to restrict attorneys’ fees to

       discrimination claims based on either section 5(a)(1) or 5(a)(2) or “race, color, national origin, or

       gender” under the Illinois Constitution’s equal protection clause (Ill. Const. 1970, art. I, § 2).

       Thomann, 2016 IL App (4th) 150936, ¶¶ 29-30; see also 740 ILCS 23/5(a), (c) (West 2016).

       Section 5(c) makes attorneys’ fees available “only where the claimant is a prevailing party on a

       discrimination claim against a governmental body involving one or more of the identified

       suspect classes.” Thomann, 2016 IL App (4th) 150936, ¶ 29. In Thomann, plaintiffs did not bring

       a discrimination claim against a governmental body. Id. ¶ 33. Nor have the Johnson v. MEABF

       plaintiffs.

¶ 19           Nevertheless, Krislov insists that the text of section 5(c)(2)—“to enforce a right arising

       under the Illinois Constitution” (740 ILCS 23/5(c)(2) (West 2016))—opens the way for fees

       regardless of the nature of the claim as long as it arises under the Illinois Constitution. Krislov

       characterizes the language as unambiguous and insists it should be interpreted liberally.

¶ 20           A cardinal rule of statutory construction requires that courts ascertain and give effect to

       the legislature’s intent, with the plain language offering the best indication of intent. Acme

       Markets, Inc. v. Callanan, 236 Ill. 2d 29, 37-38 (2009). In doing so, we read the statute as a

       whole, considering all relevant parts. First American Bank Corp. v. Henry, 239 Ill. 2d 511, 516


                                                       -5-
       1-17-0732


       (2011) (citing Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189 (1990)). Also, statutes must be construed

       to avoid incorporating exceptions, limitations, or conditions contrary to the legislative intent.

       Thomann, 2016 IL App (4th) 150936, ¶ 30. Krislov’s argument runs afoul of these tenets.

¶ 21           Thomann got it right in finding an expansive interpretation of the section 5(c)(2) fee-

       shifting provision as contrary to the statutory scheme, and refusing to apply the section to a

       prevailing party of any claim arising under the Illinois Constitution, regardless of subject matter

       or context. In Thomann, plaintiffs alleged the procedures in evaluating objections to concealed

       carry license applications violated their due process rights under the Illinois Constitution. Id. ¶ 4.

       After the dismissal of the complaint as moot, plaintiffs’ attorneys petitioned for fees, asserting

       that section 5(c) of the Civil Rights Act entitled them to fees because they prevailed in a suit

       “ ‘to enforce a right arising under the Illinois Constitution.’ ” Id. ¶ 11 (quoting 740 ILCS

       23/5(c)(2) (West 2014)). The sole issue was whether the trial court erroneously dismissed the

       plaintiffs’ attorneys’ fee petition. Id. ¶ 1. The trial court was affirmed. Id. ¶ 33.

¶ 22           Krislov asserts that the Civil Rights Act’s first two subsections “say nothing to suggest

       the Act as a whole does not extend beyond the context of discrimination.” (Emphasis in original.)

       But the absence of any language limiting fees to discrimination claims proves nothing as well.

       Indeed, Krislov’s approach puts an unstated and unwritten consequence into unambiguous

       language.

¶ 23           Accordingly, the Civil Rights Act cannot serve as a means for awarding attorneys’ fees,

       as plaintiffs in Jones v. MEABF were not aggrieved parties suing under the Illinois Constitution

       on the subject of discrimination based on race, color, national origin, or gender.

¶ 24                                           Statutory Exemption


                                                          -6-
       1-17-0732


¶ 25           Illinois follows the “American Rule.” That rule makes each party bear its own attorneys’

       fees and costs unless statutory authority or a contractual agreement says otherwise. Housing

       Authority of Champaign County v. Lyles, 395 Ill. App. 3d 1036, 1038-39 (2009). Courts strictly

       construe statutes in derogation of the common law that authorize fee awards, and “[n]othing is to

       be read into such statutes by intendment or implication.” State ex rel. Schad, Diamond &

       Shedden, P.C. v. My Pillow, Inc., 2018 IL 122487, ¶ 18. So Krislov looks to the Illinois Pension

       Code.

¶ 26           The Pension Code, however, exempts retirement annuities from attachment for the

       payment of any debt of an annuitant, which includes attorneys’ fees. See 40 ILCS 5/1-101 et seq.

       (West 2016). Article 8 of the Illinois Pension Code applies to annuities due MEABF members.

       See id. § 8-244(a). Section 8-244(a) exempts annuities, refunds, pensions, and disability benefits

       from attachment or garnishment to pay any debt, damage, claim demand, or judgment against

       any annuitant, pensioner, participant, refund applicant, or other beneficiary. Id. The legislature

       did not include an exception for attorneys’ fees.

¶ 27           Article 11 of the Illinois Pension Code applies to LABF members’ annuities. See id.

       § 11-223(a). Section 11-223(a) mirrors the language in section 8: “[a]ll annuities, refunds,

       pensions, and disability benefits granted under this Article shall be exempt from attachment or

       garnishment process and shall not be seized, taken, subjected to, detained, or levied upon by

       virtue of any judgment, or any process or proceeding whatsoever issued out of or by any court in

       this State, for the payment and satisfaction in whole or in part of any debt, damage, claim,

       demand, or judgment against any annuitant, participant, refund applicant, or other beneficiary

       hereunder.” Id. Again, there is no exception for attorneys’ fees.


                                                       -7-
       1-17-0732


¶ 28          The Illinois Supreme Court recently considered the constitutionality of changes to the

       Pension Code in Carmichael v. Laborers’ & Retirement Board Employees’ Annuity & Benefit

       Fund of Chicago, 2018 IL 122793. The court reiterated that questions on legislative intent and

       clarity of the language in a pension statute be “liberally construed in favor of the rights of the

       pensioner” (id. ¶ 24 (citing Kanerva v. Weems, 2014 IL 115811, ¶ 55)), and that pension benefits

       “ ‘ “cannot be diminished or impaired” ’ ” (id. ¶ 25 (quoting In re Pension Reform Litigation,

       2015 IL 118585, ¶ 45, quoting Kanerva, 2014 IL 115811, ¶ 38)). Accordingly, the statute bars

       garnishing the plan participants’ pension entitlements for any purpose.

¶ 29                                           Common Fund

¶ 30          Courts have general equity power “to do equity in a particular situation.” Sprague v.

       Ticonic National Bank, 307 U.S. 161, 166 (1939). The common fund doctrine touches the power

       of equity in doing justice between a party and the beneficiaries of the litigation. Morris B.

       Chapman & Associates, Ltd. v. Kitzman, 193 Ill. 2d 560, 575 (2000). But, under the disposition

       here, counsel’s efforts did not create a common fund or a quantifiable pool of money from which

       fees could be paid.

¶ 31          Krislov proposes creating a common fund through deductions from the amounts paid to

       beneficiaries from the pension funds under the jurisdiction of the court (the 3% annual increases)

       from LABF or MEABF members’ annuities. In his reply, Krislov suggests a common fund exists

       “because the annuitants have received and will continue to receive actual increases in monetary

       payment, thus, there is a fund,” and maintains the City cited factually distinguishable cases.

       While that may be, the cases do not support Krislov’s position either.




                                                      -8-
       1-17-0732


¶ 32          Each of the cases involves future savings, and none created a common fund. In Hamer v.

       Kirk, 64 Ill. 2d 434, 438-40 (1976), the supreme court found future savings for taxpayers and

       refunds for paid taxes did not constitute a “fund” from which attorneys’ fees could be paid.

       Similarly, in Rosemont Building Supply, Inc. v. Illinois Highway Trust Authority, 51 Ill. 2d 126,

       130 (1972), our supreme court deemed it “improper” to expand the recognized rule for the

       payment of attorneys’ fees in a typical class action to litigation seeking a declaratory judgment

       on the constitutionality of a statute. Finally, the supreme court in Hoffman v. Lehnhausen, 48 Ill.
2d 323, 329 (1971), stated, “We are aware of no authority under which the process of tax

       collection and distribution could have been interrupted to divert from the governmental bodies

       that had levied the taxes an amount fixed by the court as fees for the attorneys for the plaintiffs.”

¶ 33          Krislov wants us to follow cases involving the Employment Retirement Income Security

       Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq. (1994)), citing Bishop v. Burgard, 198 Ill. 2d 495

       (2002), as allowing attorneys’ fees. But Bishop is inapposite both factually and legally. Bishop

       was a personal injury lawsuit for a car accident. Bishop, 198 Ill. 2d at 497. The plaintiff retained

       an attorney, agreeing to pay a one-third percentage of her recovery as attorneys’ fees and costs.

       After the attorney procured a recovery, plaintiff’s employer’s ERISA plan filed a lien against the

       proceeds for the medical expenses it had paid. Id. The ERISA plan agreement provided for

       subrogation rights to recover 100% of the benefits paid to the extent of any judgment or

       settlement. Id. at 498-99. The validity and amount of the lien were not in dispute, but the ERISA

       plan refused to reduce its lien by one-third to reflect the attorneys’ claim for fees. Id. at 497.

       Ultimately, the supreme court concluded that ERISA did not preempt application of the common

       fund doctrine in this context and under these facts. Id. at 507. Unlike in Bishop, there is no


                                                        -9-
       1-17-0732


       subrogation agreement here, and Krislov proposes taking money directly from the members’

       pension checks, which our supreme court has repeatedly rebuffed.

¶ 34                                          Double Recovery

¶ 35          Although we need not decide the appropriateness of a double recovery of fees, we would

       be remiss not to mention Krislov’s desire for an award of both statutory fees and common fund

       fees, not one or the other. Krislov has asked for statutory fees in excess of $200,000 under the

       “fee-shifting” provision of the Illinois Civil Rights Act, section 5(c), along with $750,000 under

       the “common fund” doctrine. Defendants label this a double recovery.

¶ 36          Krislov cites no basis for this request. See Pierce v. Visteon Corp., 791 F.3d 782, 787-88

       (7th Cir. 2015) (attorney not entitled to attorneys’ fees from class’s common fund as well as

       under fee-shifting statute); Evans v. City of Evanston, 941 F.2d 473, 479 (7th Cir. 1991) (clients

       should not be ordered to pay counsel who are compensated under fee-shifting statute). Also, even

       had fees been obtainable, Krislov leaves unexplained why recovery of “reasonable attorneys’

       fees” under section 5(c) wouldn’t have afforded sufficient compensation alone.

¶ 37          Given our resolution, we need not address the remaining issues asserted by Krislov.

¶ 38          Affirmed.




                                                     -10-